DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed February 21. 2020.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 21, 2020; August 28, 2020; October 14, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 12, and 20  recite methods, devices, and computer readable recording mediums for receiving an utterance input; identifying a temporal expression representing a time in a text obtained from the utterance input; determining a time point related to the utterance input based on the temporal expression; selecting a database corresponding to the determined time point from among a plurality of databases storing information about a conversation history of the user using the conversational service; interpreting the text based on information about the conversation history of a user, the conversation history information being acquired from the selected database; generating a response message to the utterance input based on a result of the interpreting; and outputting the generated response message.    The limitation for receiving an utterance input can be achieved by a person hearing a user speak; identifying a temporal expression representing a time in a text obtained from the utterance input can be achieved by the person mentally understanding the heard utterance, writing the utterance down on paper and identifying any temporal expressions that represent time; determining a time point related to the utterance input based on the temporal expression can be achieved by the person mentally understanding a time reference for the temporal expression; selecting a database corresponding to the determined time point from among a plurality of databases storing information about a conversation history of the user using the conversational service can be achieved by the person mentally determining which database should be used to resolve the temporal/time reference of the utterance; interpreting the text based on information about the conversation history of a user, the conversation history information being acquired from the selected database can be achieved by the person using the database and history to resolve the temporal/time reference of the utterance; generating a response message to the utterance input based on a result of the interpreting can be achieved by the person generating a phrase/sentence using the interpretation, history and database information; and outputting the generated response message can be achieved by the person speaking the response to a user or writing the response using pen and paper.  The recited limitations are directed a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computing device and modules.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
 
This judicial exception is not integrated into a practical application because the recited generic electronic device, memory, processor, and medium amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  The claims are not patent eligible.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated with respect to integration of the abstract idea into a practical application, the additional elements of the generic electronic device, memory, processor, and medium to perform the various steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
Dependent claims 2-10 and 13-17 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 2-3 and 13 can be achieved by the human hearing the utterance and converting the utterance to text using pen and paper; using pen and paper to map text to vectors and label or tag portions of the text using mathematical calculations of a generic LSTM model; and mentally determining entities based on the processing.
Claims 4 and 14 can be achieved by a human applying mathematical calculations of probabilities for processing the text to determine time points related to the utterance.
Claims 5-6 and 15-16 can be achieved by the human determining if the time point occurs before or after a predetermined time point and selecting the best database source accordingly.
Claims 7 and 17 can be achieved by the human gathering data from conversation histories and a chosen database and using the mathematical calculations of a generic NLU model mentally interpret the text of the utterance and the gathered data.
Claim 8 can be achieved by the person using mathematical calculations representative of generic DM models or NLG models to determine what type of response is required and determine what content the message should contain.
Claims 9-10 can be achieved by the person observing a user and mentally identifying the user based on known facial characteristics of users; using the knowledge of the identified user selecting conversational options for that user; and using pen and paper updating or adding user/face ID to a listing or chart of users/user information.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gruber (US Patent Application No. 2013/0275164).
Regarding claims 1, 12, and 20, Gruber teaches a method, device (including memory and processor), and computer readable medium , performed by an electronic device, [Fig 4, Fig 9; para 1097-1098; 1102-1103], of providing a conversational service [para 1006-1008] the method comprising: receiving an utterance input [para 0314-0318 -- Assistant 1002 receives 121 voice or speech input in the form of an auditory signal. A speech-to-text service 122 or processor generates a set of candidate text interpretations 124 of the auditory signal]; identifying a temporal expression representing a time [para 1016-1020 --  a speech input "Who's playing at the Fillmore next week?",; 1022-1024—“Just this weekend…”in a text obtained from the utterance input [para 0314-0318 -- Assistant 1002 receives 121 voice or speech input in the form of an auditory signal. A speech-to-text service 122 or processor generates a set of candidate text interpretations 124 of the auditory signal]; determining a time point related to the utterance input based on the temporal expression [para 1016-1020 --  a speech input "Who's playing at the Fillmore next week?",; 1022-1024—“Just this weekend…”]in a text obtained from the utterance input [para 0314-0318 -- Assistant 1002 receives 121 voice or speech input in the form of an auditory signal. A speech-to-text service 122 or processor generates a set of candidate text interpretations 124 of the auditory signal; para 1038 -- After determining that the user was referring to the particular movie for which the user has just purchased a ticket, the digital assistant is able to determine the date, time, and location associated with that movie. The digital assistant then uses the determined date, time, and location as the search criteria for the newly received search request (e.g., the restaurant search request). In other words, without having to require the user to explicitly repeat the name, date, time, and location of the movie, the digital assistant processed the user's speech input, and determined the appropriate search criteria for the newly received restaurant search request using context information, including prior user interactions between the digital assistant and the user]; selecting a database corresponding to the determined time point from among a plurality of databases storing information about a conversation history of the user using the conversational service [para 0427-0438; para 1038 -- After determining that the user was referring to the particular movie for which the user has just purchased a ticket, the digital assistant is able to determine the date, time, and location associated with that movie. The digital assistant then uses the determined date, time, and location as the search criteria for the newly received search request (e.g., the restaurant search request). In other words, without having to require the user to explicitly repeat the name, date, time, and location of the movie, the digital assistant processed the user's speech input, and determined the appropriate search criteria for the newly received restaurant search request using context information, including prior user interactions between the digital assistant and the user; para 1088]; interpreting the text based on information about the conversation history of a user, the conversation history information being acquired from the selected database [para 0427-0438; para 1038 -- After determining that the user was referring to the particular movie for which the user has just purchased a ticket, the digital assistant is able to determine the date, time, and location associated with that movie. The digital assistant then uses the determined date, time, and location as the search criteria for the newly received search request (e.g., the restaurant search request). In other words, without having to require the user to explicitly repeat the name, date, time, and location of the movie, the digital assistant processed the user's speech input, and determined the appropriate search criteria for the newly received restaurant search request using context information, including prior user interactions between the digital assistant and the user; para 1088]; generating a response message to the utterance input based on a result of the interpreting [para 0590-597; 0613-0618; 1048 -- after the search results are presented to the user through the dialogue interface of the digital assistant, the digital assistant receives a reservation request for one of the search results from the user through the dialogue interface of the digital assistant. In response to receiving the reservation request, the digital assistant executes a reservation procedure to make a reservation for a respective restaurant corresponding to the search result]; and outputting the generated response message [para 0590-597; 0613-0618; 1048 -- after the search results are presented to the user through the dialogue interface of the digital assistant, the digital assistant receives a reservation request for one of the search results from the user through the dialogue interface of the digital assistant. In response to receiving the reservation request, the digital assistant executes a reservation procedure to make a reservation for a respective restaurant corresponding to the search result].
Regarding claim 2, Gruber teaches the identifying of the temporal expression comprises: obtaining the text by performing speech recognition on the utterance input [para 0314-0318 -- Assistant 1002 receives 121 voice or speech input in the form of an auditory signal. A speech-to-text service 122 or processor generates a set of candidate text interpretations 124 of the auditory signal; para 1038 -- After determining that the user was referring to the particular movie for which the user has just purchased a ticket, the digital assistant is able to determine the date, time, and location associated with that movie. The digital assistant then uses the determined date, time, and location as the search criteria for the newly received search request (e.g., the restaurant search request). In other words, without having to require the user to explicitly repeat the name, date, time, and location of the movie, the digital assistant processed the user's speech input, and determined the appropriate search criteria for the newly received restaurant search request using context information, including prior user interactions between the digital assistant and the user]; and determining, as the temporal expression, an entity representing at least one of a time point, a duration, or a period included in the text [para 0314-0318 -- Assistant 1002 receives 121 voice or speech input in the form of an auditory signal. A speech-to-text service 122 or processor generates a set of candidate text interpretations 124 of the auditory signal; para 1016-1020 --  a speech input "Who's playing at the Fillmore next week?",; 1022-1024—“Just this weekend…”; para 1038 -- After determining that the user was referring to the particular movie for which the user has just purchased a ticket, the digital assistant is able to determine the date, time, and location associated with that movie. The digital assistant then uses the determined date, time, and location as the search criteria for the newly received search request (e.g., the restaurant search request). In other words, without having to require the user to explicitly repeat the name, date, time, and location of the movie, the digital assistant processed the user's speech input, and determined the appropriate search criteria for the newly received restaurant search request using context information, including prior user interactions between the digital assistant and the user].
Regarding claims 5 and 15, Gruber teaches 5 wherein the plurality of databases comprise a first database storing information about the conversation history of the user accumulated before a preset time point [domain entity database 1072 – para 0427-0438; short term memory 1052—para 0621-0633], and a second database storing information about the conversation history of the user accumulated after the preset time point, and wherein the selecting of the database comprises [domain entity database 1072 – para 0427-0438; long term memory 1054 – para 0635-646]: selecting the first database from among the plurality of databases based on the time point related to the utterance input being before the preset time point [short term memory 1052—para 0621-0633; and selecting the second database from among the plurality of databases based on the time point related to the utterance input being after the preset time point [long term memory 1054 – para 0635-646].
Regarding claims 6 and 16, Gruber teaches wherein the first database is stored in an external server, and the second database is stored in the electronic device, [domain entity database 1072 – para 0427-0438 – specifically 0437 -- features, and/or functionalities of domain entity database(s) 1072 may be performed, implemented and/or initiated by database software and/or hardware residing on client(s) 1304 and/or on server(s) 1340]  and wherein the preset time point includes one of a time point based on at least some of the information about the conversation history of the user, included in the second database, being transmitted to the first database, a time point based on a face image of the user being obtained, and a time point based on the conversational service starting [para 1016-1020 --  a speech input "Who's playing at the Fillmore next week?",; 1022-1024—“Just this weekend…” --- where the start of the conversation dictates what time point represents “next week” or “this weekend”].
Regarding claims 7 and 17, Gruber teaches determining an entity included in the text that needs to be specified; acquiring specification information for specifying the determined entity by retrieving the information about the conversation history of the user, acquired from the selected database [para 0314-0318 -- Assistant 1002 receives 121 voice or speech input in the form of an auditory signal. A speech-to-text service 122 or processor generates a set of candidate text interpretations 124 of the auditory signal; para 1016-1020 --  a speech input "Who's playing at the Fillmore next week?",; 1022-1024—“Just this weekend…”; para 1038 -- After determining that the user was referring to the particular movie for which the user has just purchased a ticket, the digital assistant is able to determine the date, time, and location associated with that movie. The digital assistant then uses the determined date, time, and location as the search criteria for the newly received search request (e.g., the restaurant search request). In other words, without having to require the user to explicitly repeat the name, date, time, and location of the movie, the digital assistant processed the user's speech input, and determined the appropriate search criteria for the newly received restaurant search request using context information, including prior user interactions between the digital assistant and the user] and interpreting the text and the specification information using a natural language understanding (NLU) model [para 0445-0462 – language pattern recognition components].
Regarding claims 8 and 17, Gruber teaches the generating of the response message comprises: determining a type of the response message by applying a dialog manager (DM) model to the result of the interpreting [processing of the Dialog Flow Processor Components 1080/Dialog Flow Model 1087/Task Flow Model Components 1086 –para 0463-0503; Fig. 51; para 1071-1079]; and generating the response message of the determined type using a natural language generation (NLG) model [processing of the Dialog Flow Processor Components 1080/Dialog Flow Model 1087/Task Flow Model Components 1086 –para 0463-0503; Fig. 51; para 1071-1079].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,  9-11, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of Holtman (US Patent Application Publication No. 2018/0232201).
Regarding claims 4 and 14, Gruber fails to teach predicting probability values including probabilities that the temporal expression will represent each of a plurality of time points; and determining a time point, corresponding to a highest probability value from among the predicted probability values, as the time point related to the utterance input.  In a similar field of endeavor, Holtman teaches system for human interaction with an intelligent assistant computer, where a voice listener that receives audio data and implements speech recognition functionality to convert the speech into text and assign confidence values to the text [para 0065].  Holtman teaches using HMM models, statistical analysis methods or machine learning techniques for determining that the confidence values corresponding to recognized text is accurate [para 0070-0076] to determine a user’s intent.    One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the statistical likelihood/probability techniques suggested by Holtman, to process the temporal text expressions spoken by a user in the system of Gruber, for the purpose ensuring the recognized text is accurate in determining the user’s intent, as suggested by Holtman, to thereby ensure the user has a successful experience when using the system.
Regarding claims 9-11 and 18-19, Gruber teaches a microphone [para 1105].  Gruber fails to teach a camera, obtaining facial images of a user, or utilizing facial ID information.  Holtman teaches a camera and performing facial recognition of users to determine registered or unregistered system users [para 0035-0041], add previously unregistered users to the system to store user’s facial image/ID [para 0038; 0041], where previously unregistered users are denied privileges available to only registered users [para 0055]; and the system functions to transmit information about the conversation to an additional device [para 0083 – where the system uses a different device to perform the request to play Happy Birthday at a later time].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the user facial recognition processing suggested by Holtman, in the conversational system of Gruber, for the purpose of allowing only authorized users have access to the system operations and ensuring user’s privacy and security during sensitive or personal requests or queries.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of Chen et al (US Patent Application Publication NO. 2017/0372200).
Regarding claims 3 and 13, Gruber teaches obtain the text by performing speech recognition on the utterance input [para 0314-0318 -- Assistant 1002 receives 121 voice or speech input in the form of an auditory signal. A speech-to-text service 122 or processor generates a set of candidate text interpretations 124 of the auditory signal; para 1038 -- After determining that the user was referring to the particular movie for which the user has just purchased a ticket, the digital assistant is able to determine the date, time, and location associated with that movie. The digital assistant then uses the determined date, time, and location as the search criteria for the newly received search request (e.g., the restaurant search request). In other words, without having to require the user to explicitly repeat the name, date, time, and location of the movie, the digital assistant processed the user's speech input, and determined the appropriate search criteria for the newly received restaurant search request using context information, including prior user interactions between the digital assistant and the user]; perform embedding for mapping the text to a plurality of vectors [Language Interpreter Components 1070 -- para 0389-0426—specifically para 0392 – complex mappings]; and determine an entity representing at least one of the time point, the duration, or the period included in the text as the temporal expression [para 1016-1020 --  a speech input "Who's playing at the Fillmore next week?",; 1022-1024—“Just this weekend…”]. Gruber fails to teach assigning a beginning-inside-outside (BIO) tag to at least one morpheme representing at least one of a time point, a duration, or a period included in the text by applying a bidirectional long short-term memory (LSTM) model to the plurality of vectors.  Chen teaches a system for contextual language understanding via end-to-end memory networks to encode inputs, e.g., utterances, with intents and slots, which can be stored as embeddings in memory, and in decoding the architecture can exploit latent contextual information from memory, e.g., demographic context, visual context, semantic context, etc. e.g., via an attention model, to leverage previously stored semantics for semantic parsing, e.g., for joint intent prediction and slot tagging.   Chen provides for bidirectional LSTM models [para 0085-0086] and BIO tagging [para 0105] and suggests the system provides for improvement in accuracy and processing speed for speech language understanding for conversation understanding systems like digital personal assistants [para 0004].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the bidirectional LSTM models and BIO tagging processing and techniques suggested by Chen, in the conversational system of Gruber, to provide improvement in accuracy and processing speed of the conversational system, as suggested by Chen.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659